Order, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about June 10, 2003, which, after a hearing, committed custody and guardianship of the child to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
All of the appellant putative father’s arguments are unpreserved, and we decline to review them. On this record, appellant, who was incarcerated shortly after the child’s birth, was not a person whose consent was required for adoption (Domestic Relations Law § 111 [1] [d]; Matter of Jonathan Logan P., 309 AD2d 576 [2003]). Nor was he entitled to notice of a proceeding under the provisions of Domestic Relations Law § 111-a (2), pertaining to adoption proceedings, namely, he was never adjudicated the child’s father by any court, he was never identified as such on the birth certificate or in a sworn statement by the mother, he never formally acknowledged or filed a *230notice of intent to claim paternity, nor was he living with the child’s mother. For almost six years, from the time the child entered temporary foster care at the age of two months, appellant made no effort to establish contact with him, inquire as to his welfare, or contribute to his support in a meaningful way. Concur—Buckley, P.J., Sullivan, Williams, Gonzalez and Catterson, JJ.